United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-1248
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                               Angel Morales

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                     Submitted: December 18, 2020
                        Filed: January 29, 2021
                             [Unpublished]
                            ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
      After a five-day trial, the district court1 declared a mistrial when the jury was
unable to reach a verdict as to whether or not Angel Morales was guilty of conspiracy
to distribute or possession with intent to distribute 500 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. A
few days before the rescheduled trial date, Morales sent three emails to the court
requesting leave to seek new counsel to replace retained counsel. With trial
scheduled to begin on Monday, September 23, 2019, the court held a pretrial
conference on Friday, September 20, 2019, as well as an ex parte hearing with
Morales regarding the basis for his dissatisfaction with retained counsel.

       After a lengthy discussion with Morales, the court informed Morales that it did
not find a basis warranting new counsel, but that Morales was free to retain new
counsel if that was his wish. The court set forth in detail the reasons it was not going
to continue the trial. United States v. Bradshaw, 955 F.3d 699, 703 (8th Cir. 2020)
(cleaned up) (noting the district court’s discretion is at its zenith when a request to
substitute counsel is made shortly before trial). Later that afternoon, Morales signed
a plea agreement pursuant to Rule 11(c)(1)(C), Federal Rules of Criminal Procedure,
in which Morales agreed to “waive all rights to a trial or appeal on the question of his
guilt.” The agreement also contained a stipulation for a sentence of 180 months’
imprisonment.

       Assuming for the sake of analysis that Morales’s challenge to the voluntariness
of his plea falls outside the scope of his appeal waiver, the change of plea transcript
is replete with offers by the court to allow Morales more time to consider whether he
wanted to plead guilty. The court also explained to Morales several different times
during the plea colloquy that once the court accepted his plea, Morales could not later
change his mind and withdraw his guilty plea unless the court decided not to impose


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-
a sentence of 180 months. Each time Morales indicated he understood the
consequences of his plea and never asked for more time to think about his decision
to plead guilty. At no point did Morales express any reservations about pleading
guilty. Morales’s representations during the plea colloquy “carry a strong
presumption of verity and pose a formidable barrier” in a subsequent attack. Adams
v. United States, 869 F.3d 633, 635 (8th Cir. 2017) (quoting Nguyen v. United States,
114 F.3d 699, 703 (8th Cir. 1997)). At sentencing, the court imposed the stipulated-
to 180-month term of imprisonment.

       After a thorough de novo review of the record, we find the record
unequivocally establishes that Morales’s plea was knowing and voluntary. See
United States v. Flynn, 969 F.3d 873, 878 (8th Cir. 2020) (citation omitted)
(“Whether a plea was knowing and voluntary presents a mixed question of law and
fact that we review de novo.”); United States v. Padilla, 889 F.3d 917, 919 (8th Cir.
2018) (independently reviewing the record and finding no basis to find defendant’s
guilty plea was not knowing and voluntary). Morales’s valid guilty plea waives the
right to appeal “all nonjurisdictional defects and defenses.” United States v. Smith,
422 F.3d 715, 724 (8th Cir. 2005). By entering a guilty plea, Morales waived his
right to appeal the denial of his motion to continue premised on his desire to retain
new counsel.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -3-